Title: To George Washington from Lieutenant Henry Edwin Stanhope, 25 December 1775
From: Stanhope, Henry Edwin
To: Washington, George



Sir
Northampton [Mass.] Decr 25. 1775

Yr Excellency will no doubt be much surprised at being troubled by one, who is an entire Stranger to You; neither should I have been prompted to it but by the Desire of my enlargement, which I dont doubt but yr Excellency will grant, when the Circumstances are made known, viz. (that Captn Wallace offered some Prisonners in Exchange for me).
The Respect with which I have ever heard yr Excellency mention’d, in this particular, encourages me to flatter myself with Hopes of obtaining, your order to Governour Cooke of Providence, who from his genteel Behaviour to me, I am inclined

to think will readily be instrumental, in my Exchange, as far as is consistant with Prudence, in the present melancholy Situation of Affairs, & I believe, if I had an Opportunity of waiting on yr Excellency, you would be more ready to relieve me. I am Yr Excellency’s most Obedient humble Servant

H. E. Stanhope

